Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 5 May 2022.

Response to Amendment
Claims 1-19 have been amended. Claims 1-19 are pending. Claims 3-4, 7-9, and 11-16 were previously indicated as containing allowable subject matter. Claims 3, 8, 9, and 11-14 have been amended into independent form.
In response to the amendments to the claims, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 8 February 2022), as well as the rejections of claims 4, 7, 9, 14-16, and 18, are withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 May 2022, with respect to the rejections of claims 1, 5, 10, and 17-19 have been fully considered and are persuasive. Applicant persuasively argues that Frellick (US 2,917,455) is directed toward a fluidization apparatus (Remarks, p. 12/14, “The Office”; p. 13/14,”"Neither”), so that the skilled practitioner would not have been motivated to modify the primary reference of the previous action, Neu et al. (US 2003/0205130 A1), with the teachings of Frellick. It is noted that Neu comments on the objective of minimizing fluidization ([0003]), as does Applicant’s disclosure ([0033]). The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew R. Weaver on 6 June 2022.
The application has been amended as follows: 
Claim 1
Line 4: “to remove adsorbent particles into or from the vessel[[,]];
Line 14: “sitting above the at least one annular adsorption space[[,]];
Cancel claim 2
Claim 3
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 15: “above the at least one annular adsorption space;
Claim 8
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 15: “above the at least one annular adsorption space;
Claim 9
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 15: “above the at least one annular adsorption space;
Claim 11
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 10: “
Line 15: “above the at least one annular adsorption space; and”
Lines 16-17: “at least one fluid permeable screen disposed co-axially between the outer cylindrical porous wall and the inner cylindrical porous wall, wherein the at least one fluid permeable screen divides the at”
Line 20: “in the region sitting above the outer annular adsorption space;
Claim 12
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 10: “
Line 15: “above the at least one annular adsorption space; and”
Lines 16-17: “at least one fluid permeable screen disposed co-axially between the outer cylindrical porous wall and the inner cylindrical porous wall, wherein the at least one fluid permeable screen divides the at”
Line 20: “in the region sitting above the outer annular adsorption space;
Claim 13
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 10: “
Line 15: “above the at least one annular adsorption space; and”
Lines 16-17: “at least one fluid permeable screen disposed co-axially between the outer cylindrical porous wall and the inner cylindrical porous wall, wherein the at least one fluid permeable screen divides the at”
Line 20: “in the region sitting above the outer annular adsorption space;
Claim 14
Line 5: “to remove adsorbent particles into or from the vessel[[,]];”
Line 10: “
Line 15: “above the at least one annular adsorption space; and”
Lines 16-17: “at least one fluid permeable screen disposed co-axially between the outer cylindrical porous wall and the inner cylindrical porous wall, wherein the at least one fluid permeable screen divides the at”
Line 20: “in the region sitting above the outer annular adsorption space;

REASONS FOR ALLOWANCE
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1 and 3-19. The concept of a radial flow adsorption vessel comprising: 
a cylindrical outer shell having a top end and a bottom end, wherein the top end is enclosed by a vessel head that provides a centrical opening usable as a port to introduce or to remove adsorbent particles into or from the vessel; 
at least one annular adsorption space disposed inside the shell that can be filled with the adsorbent particles, wherein the at least one annular adsorption space is defined by an outer cylindrical porous wall and an inner cylindrical porous wall, both the outer cylindrical porous wall and the inner cylindrical porous wall being co-axially disposed inside the shell; and 
a loading device for the adsorbent particles positioned above the at least one annular adsorption space at a top end of the vessel, wherein the loading device comprises at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space, and
the vessel head having a conical geometry having a cone angle that is larger than an angle of repose of the adsorbent particles and the at least one conical element having a cone angle that is steeper than the angle of repose (claim 1);
wherein the at least one conical element is rigidly connected to the vessel head by a multitude of standoff elements (claim 3);
wherein the at least one conical element provides a centrical port that is closable by a cover element (claim 8); or
wherein the at least one conical element is sealingly connected to the outer cylindrical porous wall (claim 9) is considered to define patentable subject matter over the prior art.
In addition, the concept of a radial flow adsorption vessel comprising: 
a cylindrical outer shell having a top end and a bottom end, wherein the top end is enclosed by a vessel head that provides a centrical opening usable as a port to introduce or to remove adsorbent particles into or from the vessel;
at least one annular adsorption space disposed inside the shell that can be filled with the adsorbent particles, wherein the at least one annular adsorption space is defined by an outer cylindrical porous wall and an inner cylindrical porous wall, both the outer cylindrical porous wall and the inner cylindrical porous wall being co-axially disposed inside the shell; 
a loading device for the adsorbent particles positioned above the at least one annular adsorption space at a top end of the vessel, wherein the loading device comprises at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space; and
at least one fluid permeable screen disposed co-axially between the outer and the inner cylindrical porous walls, wherein the at least one fluid permeable screen divides the at least one annular adsorption space into an outer annular adsorption space and an inner annular adsorption space, and wherein the at least one conical element provides orifices only in the region sitting above the outer annular adsorption space; and
wherein the at least one fluid permeable screen is axially spaced apart from the at least one conical element so that a gap is formed between the proximate end of the at least one fluid permeable screen and the lower side of the at least one conical element (claim 11);
wherein the orifices are biased radially outward from the at least one fluid permeable screen so upon filling with adsorbent particles they bridge shut before the adsorbent flows over the screen (claim 12); 
wherein the outer annular adsorption space comprises one or more coarse screens disposed in its upper region (claim 13); or
wherein the at least one conical element comprises a first conical element and wherein the loading device comprises at least one further conical element that is disposed below the first conical element and that extends radially or is connected to the at least one fluid permeable screen, wherein the at least one further conical element provides a plurality of orifices arranged at least in a region sitting above the inner annular adsorption space (claim 14)
is considered to define patentable subject matter over the prior art. 
The invention provides a means of providing a radial flow adsorption vessel having a uniform high-density adsorbent particle packing while saving time during a filling operation of the vessel ([0013]).
Neu et al. (US 2003/0205130 A1) discloses a radial adsorption bed (Abstract) of a gas separation apparatus 10 (Fig. 1; [0025]) comprising a vessel 12 with side walls 14, a top wall 16, and a bottom wall 18 (Fig. 1; [0025]) (i.e., a cylindrical outer shell having a top end and a bottom end, wherein the top end is enclosed by a vessel head); and a radial adsorption bed 22 contained by an outer porous wall 24 and an inner porous wall 26 ([0027]) that is filled with a particulate adsorbent ([0030]). However, Neu does not suggest a loading device comprising at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space.
Ackley et al. (US 5,836,362) and Weist et al. (US 2019/0291078 A1) each teach at least one annular adsorption space disposed inside a shell that can be filled with the adsorbent particles, wherein the at least one annular adsorption space is defined by an outer cylindrical porous wall and an inner cylindrical porous wall, both the outer cylindrical porous wall and the inner cylindrical porous wall being co-axially disposed inside the shell; and a loading device for the adsorbent particles positioned above the at least one annular adsorption space at a top end of the vessel (Ackley, Figs. 1 and 3; Weist, Figs. 1 and 2). However, these references do not suggest a loading device that comprises at least one conical element that extends radially to the outer cylindrical porous wall, wherein the at least one conical element provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space.
Snow (US 2,655,273) discloses a means for filling an adsorption tower (col. 1, lines 22-23, 34-38) comprising a solid material distributing cone 19 having conduits 21 through its surface (Figs. 1 and 2; col. 3, lines 43-47) (i.e., at least one conical element that extends radially that provides a plurality of orifices arranged at least in a region sitting above the at least one annular adsorption space). However, Snow does not suggest a vessel head having a conical geometry, standoff elements, a centrical port, a sealing connection to an outer cylindrical porous wall, a fluid permeable screen disposed co-axially between porous walls or a gap therewith, radially biased orifices, coarse screens in an outer annular adsorption space, or additional distributing cones or conical elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772